The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Status of Claims
This action is in response to the communication filed on 2-12-2021. Claims 1, 5, 6, 8, 11-14, 16, 17, 20, 21, 23 and 25-27 are pending. Claims 2-4, 7, 9, 10, 15, 18, 19, 22 and 24 have been cancelled. Claims 1, 8, 16 and 23 have been amended. Claims 25-27 are new.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2-12-2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
“Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.”

Note: Examiner invites Applicant’s attention to the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidance (Vol. 84, No. 4) which is found at: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf.


    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
new and useful improvement thereof" may obtain a patent. 35 USC §101. The Supreme Court has repeatedly emphasized that patent protection should not extend to claims that monopolize "the basic tools of scientific and 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
technological work." Gottschalk v. Benson, 409 U.S. 63, 67 (1972); Mayo Collaborative Servs. v. Prometheus Labs, Inc., 566 U.S. 66, 71 (2012); Alice corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014). Accordingly, laws of nature, natural phenomena, and abstract ideas are not patent-eligible subject matter. Id.

The Supreme Court's two-part Mayo/ Alice framework guides us in distinguishing between patent claims that impermissibly claim the "building blocks of human ingenuity" and those that "integrate the building blocks into something more." Id. (internal quotation marks, citation, and bracketing omitted). First, we "determine whether the claims at issue are directed to [a] patent-ineligible concept []." Id. at 2355. If so, we "examine the elements of the claim to determine whether it contains an 'inventive concept' sufficient to 'transform' the claimed abstract idea into a patent-eligible application." Id. at 2357 (quoting Mayo, 566 U.S. at 72, 79). While the two steps of the Alice framework are related, the "Supreme Court's formulation makes clear that the first-stage filter is a meaningful one, sometimes ending the § 101 inquiry." Elec. Power Grp. LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). We note the Supreme Court "has not established a definitive rule to determine what constitutes an 'abstract idea"' for the purposes of step one. Enfìsh, LLC v. Microsoft corp., 822 F.3d 1327, 1334 (Fed. Cir. 2016) (citing Alice, 134 S. Ct. at 2357).


    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
information, or embody mental processes that could be performed by 
    PNG
    media_image3.png
    1
    1
    media_image3.png
    Greyscale
humans. Elec. Power Grp. 830 F.3d at 1353-54 (collecting cases). At the same time, "all inventions at some level embody, use, reflect, rest upon, or apply laws of nature, natural phenomena, or abstract ideas." Mayo, 566 U.S. at 71. Abstract ideas may include, but are not limited to, fundamental economic practices, methods of organizing human activities, an idea of itself, and mathematical formulas or relationships. Alice, 134 S. Ct. at 2355-57. Under this guidance, we must therefore ensure at step one that we articulate what the claims are directed to with enough specificity to ensure the step one inquiry is meaningful. Id. at 2354 ("[W]e tread carefully in construing this exclusionary principle lest it swallow all of patent law.”).
Under the "abstract idea" step we must evaluate "the 'focus of the claimed advance over the prior art' to determine if the claim's 'character as a whole' is directed to excluded subject matter." Affinity Labs of Texas, LLC v. DIRECTV, LLC, 838 F.3d 1253, 1257 (Fed. Cir. 2016) (internal citation omitted). If the claims are not directed to a patent-ineligible concept, the inquiry ends. see Visual Memory LLC v. NVIDIA corp., 867 F.3d 1253, 1262 (Fed. Cir. 2017). If the concept is directed to a patent-ineligible concept, we proceed to the "inventive concept" step. For that second step we must "look with more specificity at what the claim elements add, in order to determine 'whether they identify an "inventive concept" in the application of the ineligible subject matter' to which the claim is directed." Affinity Labs, 838 F.3d at 1258 (quoting Elec. Power Grp., 830 F.3d at 1353).

Analysis: 

Step 1. 
Is the claim(s) directed to a process, machine, manufacture or composition of matter? 

Claims 1, 5, 6, 8, 11-14, 16, 17, 20, 21, 23 and 25-27 are all directed to a statutory category (e.g., a process, machine, manufacture, or composition of matter). The answer is YES.


STEP 2
The Supreme Court
set forth a framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts. First, determine whether the claims at issue are directed to one of those patent-ineligible concepts. If so, we then ask, "[w]hat else is there in the claims before us? To answer that question, . consider the elements of each claim both individually and "as an ordered combination" to determine whether the additional elements "transform the nature of the claim" into a patent-eligible application. [The Court] described step two of this analysis as a search for an "'inventive concept "' i.e., an element or combination of elements that is "sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself. " Alice corp., Pty. Ltd. v CLS Bank Intl, 573 U.S. 208, 217-18 (2014) (citations omitted) (citing Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66 (2012)).

To perform this test, we must first determine what the claims are directed to. This begins by determining whether the claims recite one of the judicial exceptions (a law of nature, a natural phenomenon, or an abstract idea). Then, if claims recite a judicial exception, determining whether the claims at issue are directed to the recited judicial exception, or whether the recited judicial exception is integrated into a practical application of that exception. If the claims are directed to a judicial exception, then finally determining whether 
STEP 2A, Prong 1
Claim 1, 5, 6, 8, 11-14, 16, 17, 20, 21, 23 and 25-27 a method for recording usage of a vehicle i.e. car (from drawing) by recording driving characteristics and diagnosing device condition, for determining an insurance premium. More specifically, the method involves sensing data indicative of vehicle operation characteristic, where the data includes a location of a vehicle (12). A code e.g. risk code or geographic code, is generated based upon the vehicle operation characteristic, and insurance cost is determined using a central server (22) based upon the code and without reference to the data. The code is transmitted to the server without transmitting the data or the vehicle operation characteristic, where the code obscures the vehicle operation characteristic.

From this we see that exemplary claim 1 does not recite the judicial exceptions of either natural phenomena or laws of nature. The next issue is whether it recites the judicial exception of an abstract idea. To answer this, we next determine whether it recites one of the concepts the Courts have held to be lacking practical application, viz. mathematical concepts1, certain methods of organizing human interactions2, including fundamental economic practices and business activities, or mental processes3.

Alice, 573 U.S. at 216 (citations omitted). The claims recite the idea of performing various conceptual steps generically resulting in the cost of an insurance policy determined earlier, none of these steps recite specific technological implementation details, but instead get to this result by using a location device to generate a code which in turn determines the cost of the premium. Thus claim is directed to location-based cost determination, which is a fundamental economic practice and a commercial interaction, i.e. a certain method of organizing human activity.

STEP 2A, Prong 2 
The next issue is whether the claims not only recite, but are more precisely directed to this concept itself or whether they are instead directed to some technological implementation or application of, or improvement to, this concept i.e. integrated into a practical application.4

At the same time, we tread carefully in construing this exclusionary principle lest it swallow all of patent law. At some level, "all inventions ... embody, use, reflect, rest upon, or apply 
    PNG
    media_image4.png
    1
    1
    media_image4.png
    Greyscale
laws of nature, natural phenomena, or abstract ideas." Thus, an invention is not rendered ineligible for patent simply because it involves an abstract concept. "[A]pplication[s]" of such concepts " 'to a new and useful end, ' " we have said, remain eligible for patent protection. Accordingly, in applying the § 101 exception, we must distinguish between patents that claim the " 'buildin[g] block[s]' " of human Alice, 573 U.S. at 217 (citations omitted).

The introduction of a computer into the claims does not alter the analysis at Mayo step two.
“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea "while adding the words 'apply it"' is not enough for patent eligibility. Nor is limiting the use of an abstract idea "'to a particular technological environment. "' Stating an abstract idea while adding the words "apply it with a computer" simply combines those two steps, with the same deficient result. Thus, if a patent's recitation of a computer amounts to a mere instruction to "implement[t]" an abstract idea "on . . a computer," that addition cannot impart patent eligibility. This conclusion accords with the preemption concern that undergirds our § 101 jurisprudence. Given the ubiquity of computers, wholly generic computer implementation is not generally the sort of "additional feature[e]" that provides any "practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself." Alice, 573 U.S. at 223-24 (citations omitted).

"[T]he relevant question is whether the claims here do more than simply 
    PNG
    media_image5.png
    1
    1
    media_image5.png
    Greyscale
instruct the practitioner to implement the abstract idea [ ] on a generic computer." Alice, 573 U.S. at 225. They do not.

The limitations recite generic computer processing expressed in functional terms to be performed by any and all possible means and so present no more than abstract conceptual advice. All purported inventive aspects reside in how the data are interpreted and the results desired, and not in how the process physically enforces such a data interpretation or in how the processing technologically achieves those results.

Alice, 573 U.S. at 225-26.

None of the limitations reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The examiner therefore concludes that the claims are directed to location-based cost determination as distinguished from a technological improvement for achieving or applying that result. The claim does not integrate the judicial exception into a practical application.

STEP 2B
Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms 'processing,' 'receiving, ' and 'storing, 
    PNG
    media_image6.png
    7
    35
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    7
    6
    media_image7.png
    Greyscale
 those functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result. In short, each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. InvestPic LLC, 898 F.3d 1161 
    PNG
    media_image8.png
    17
    8
    media_image8.png
    Greyscale
1 168 (Fed. Cir. 2018).
Considered as an ordered combination, the computer components of Applicants' claims add nothing that is not already present when the steps are considered separately. That the published Specification paragraph 15 and Figure 1 indicates that standard off-the-shelf computer technology is usable to implement the claimed invention only bolsters the notion that the claimed invention does not focus on an improvement in computers as tools, but Elec. Power, 830 F.3d at 1354).

Dependent claim 5 discloses what the risk code is. This is nonfunctional descriptive material.
Dependent claim 6 discloses obstruction. This is insignificant extra-solution activity.
Dependent claim 11 discloses data transmission. This is insignificant extra-solution activity.
Dependent claim 12 where the processor is and discarding of data. This is insignificant extra-solution activity.
Dependent claims 13 and 14 disclose what the sensor includes. This is nonfunctional descriptive material.
Dependent claim 17 discloses determining an insurance cost. This is a mental process.
Dependent claim 20 what a code is based on. This is insignificant extra-solution activity and nonfunctional descriptive material.
Dependent claim 21 discloses where step a is performed. This is insignificant extra-solution activity. It also discloses determining. This is a mental process.
Dependent claim 25 discloses what the transmitted code discloses. This is nonfunctional descriptive material.
Dependent claims 26 and 27 discloses what the data includes. This is nonfunctional descriptive material.

Legal Conclusion

    PNG
    media_image9.png
    1
    1
    media_image9.png
    Greyscale
other technology or technical field, a particular machine, a particular transformation, or other meaningful limitations. From this the examiner finds the claims are directed to the judicial exception of the abstract idea of location-based price determination without significantly more.
Response to Arguments and Amendments
Applicant argues that claim 1 as amended maintains privacy but provides sufficient information to be able to change weightings. Remarks at 7.

The problem with this point is the amended claims do nothing tot change the abstract idea and therefore the rejection is maintained.

Applicant also states that new claims 25-27 improve the relevant technology. In support of this contention Applicant cites 4 CardioNet, LLC v. InfoBionic, Inc, 955 F.3d 1358 (Fed. Cir. 2020).

But in CardioNet, the written description made clear that “the asserted claims [were] directed to a specific technological improvement—an improved medical device that Move, Inc., 721 F. App’x at 956; DDR, 773 F.3d at 1256; cf. Trading Techs. II, 921 F.3d at 1385; Customedia Techs., 951 F.3d at 1365.

Accordingly, for the reasons of record and as set forth above, the examiner maintains the rejection of the claims as being directed to a judicial exception without significantly more, and thereby being directed to non-statutory subject matter under 35 USC §101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R NIQUETTE whose telephone number is 571-270-3613.(571)270-3613[ 2 ] The examiner can normally be reached during normal business hours.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at 571-272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ROBERT R NIQUETTE/
Primary Examiner, Art Unit 3699


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See e.g., Gottschalk v. Benson, 409 U.S. 63, 71-72 (1972); Bilski v. Kappos, 561 U.S. 593, 611 (2010); Mackay Radio & Telegraph Co. v. Radio Corp. of Am., 306 U.S. 86, 94 (1939); SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163 (Fed. Cir. 2018).
        2 See e.g., Bilski, 561 U.S. at 628; Alice, 573 U.S. at 219-20; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed Cir. 2014); Smart Systems Innovations, LLC v. Chicago Transit Authority, 873 F.3d 1364, 1383 (Fed. Cir. 2017); In re Marco Guldenaar Holding B. V., 2018 WL 6816331 (Fed. Cir. 2018).
        3 See e.g., Benson, 409 U.S. at 67; CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1371-1372 (Fed. Cir. 2011); Intellectual Ventures I LLCv. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016).
        4 See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981).